             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 1 of 10




     Carlos C. Alsina-Batista (CA Bar #327286)
1
     The Law Offices of Jeffrey Lohman, P.C
2    28544 Old Town Front St., Suite 201
     Temecula, CA 92590
3
     T: (657) 363-3331
4    F: (714) 888-4528
     E: CarlosA@jlohman.com
5    Attorneys for Plaintiff, Jennifer Garcia
6
                   IN THE UNITED STATES DISTRICT COURT
7
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
8                           OAKLAND DIVISION
9
     Jennifer Garcia,                          Case No.:
10
                  Plaintiff,                   PLAINTIFF’S COMPLAINT FOR
11                                             DAMAGES
           v.
12                                                 1. Violations of the Telephone
                                                      Consumer Protection Act;
13
     JPMorgan Chase Bank, N.A.,
                                                   2. Violations of the Rosenthal
14                Defendant.                          Fair Debt Collection Practices
                                                      Act
15

16

17

18
        NOW COMES, Plaintiff, Jennifer Garcia, by her attorney, and alleges the
19
     following against Defendant JPMorgan Chase Bank, N.A.:
20

21         1.     Plaintiff brings this action on behalf of herself individually seeking

22   damages and any other available legal or equitable remedies resulting from the
23
     illegal actions of Defendant, in negligently, knowingly, and/or willfully contacting
24
     Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
25


                                             -1-
              Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 2 of 10




     Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and in violation of
1

2    California’s Rosenthal Fair Debt Collection Practices Act (hereinafter “RFDCPA”),
3
     Ca Civ. Code § 1788.17.
4
           2.     The TCPA was legislated to prevent companies like JPMorgan Chase
5

6
     Bank, N.A. from invading Americans’ privacy by stopping abusive “robo-calls.”

7    The legislative history “described these calls as ‘the scourge of modern civilization,
8
     they wake us up in the morning; they interrupt our dinner at night; they force the
9
     sick and elderly out of bed; they hound us until we want to rip the telephone out of
10

11   the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to

12   give telephone subscribers another option: telling the autodialers to simply stop
13
     calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1255-56 (11th Cir.
14
     2014).
15

16         3.     When enacting the Rosenthal Fair Debt Collection Practices Act, CA
17   Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
18
     and purpose declaration:
19
            (a)(1) The banking and credit system and grantors of credit to consumers
20
          are dependent upon the collection of just and owing debts. Unfair or
21
          deceptive collection practices undermine the public confidence which is
22        essential to the continued functioning of the banking and credit system and
23
          sound extensions of credit to consumers.
            (2) There is need to ensure that debt collectors and debtors exercise their
24
          responsibilities to another with fairness and honesty and due regard or the
25        rights of the other.

                                              -2-
             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 3 of 10




            (b) It is the purpose of this title to prohibit debt collectors from engaging
1
          in unfair or deceptive acts of practices in the collection of consumer debts
2
          and to require debtors to act fairly in entering into and honoring such debts,
3         as specified in this title.
4
                                  JURISDICTION AND VENUE
5
           4.     Subject-matter jurisdiction of this Court arises under 28 U.S.C. § 1331
6

7    and 47 U.S.C. § 227(b)(3). See Mims v. Arrow Financial Services, LLC, 565 U.S.

8    368 (2012), holding that federal and state courts have concurrent jurisdiction over
9
     private suits arising under the TCPA. Supplemental jurisdiction over the state law
10
     claim exists pursuant to 28 U.S.C. § 1367.
11

12         5.     Venue is proper in the United States District Court for the Northern

13   District of California pursuant to 28 U.S.C § 1391(b)(2) because Plaintiff resided
14
     within this district during the relevant time period and a substantial part of the events
15
     or omissions giving rise to the herein claims occurred within this district.
16

17                                          PARTIES
18
           6.     Plaintiff is a natural person currently residing in San Joaquin County,
19
     in the city of Stockton, California.
20

21
           7.     Defendant is a nationally chartered bank, doing business in the state of

22   California, with its principal place of business located in Columbus, Ohio. Defendant
23
     is a “person,” as defined by 47 U.S.C. §153 (39).
24
           8.     At all times relevant to this Complaint, Defendant has acted through its
25


                                               -3-
             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 4 of 10




     agents employees, officers, members, directors, heir, successors, assignees and
1

2    assignors,   principals,   corporate   affiliates,   trustees,   sureties,   subrogees,
3
     representatives and insurers.
4
                                FACTUAL ALLEGATIONS
5

6
           9.     At all relevant times, Defendant acted as a “debt collector” within the

7    meaning of Cal. Civ. Code §1788.2(c).
8
           10.    Defendant has been attempting to collect on a debt from credit that was
9
     extended primarily for personal, family, or household purposes, and was therefore a
10

11   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2 (e)

12   of the Rosenthal Act.
13
           11.    Defendant placed collection calls to Plaintiff seeking and attempting to
14
     collect on alleged debts incurred through purchases made on credit issued by
15

16   Defendant.
17         12.    Defendant placed collection calls to Plaintiff’s cellular telephone at
18
     phone number (925) XXX-3503.
19
           13.    Defendant placed collection calls to Plaintiff from various phone
20

21   numbers including, but not limited to (210) 520-6400, (847) 426-9138, (847) 426-
22
     8085, (847) 426-9203, (407) 732-2416, (210) 520-0146, (847) 488-8885, (847) 488-
23
     3078 and (407) 771-3476.
24

25


                                             -4-
             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 5 of 10




           14.    On information and belief based on the considerable volume, timing
1

2    and great frequency of the calls, of up to 7 per day, and per Defendant’s prior
3
     business practices, Defendant’s calls were placed with an automatic telephone
4
     dialing system (“autodialer”).
5

6
           15.    Defendant used an “automatic telephone dialing system”, as defined

7    by 47 U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
8
     a consumer debt allegedly owed by Plaintiff, Jennifer Garcia.
9
           16.    Defendant’s calls were not for emergency purposes, as would be
10

11   exempted by 47 U.S.C. § 227(b)(1)(A).

12         17.    Defendant’s calls were placed to a telephone number assigned to a
13
     cellular telephone service for which Plaintiff incurs a charge for incoming calls,
14
     either on a per-call or flat-fee basis, within the purview of 47 U.S.C. § 227(b)(1).
15

16         18.    Defendant never received Plaintiff’s “prior express consent” to place
17   calls to her using an automatic telephone dialing system or an artificial or
18
     prerecorded voice to her cellular telephone, as required by 47 U.S.C. § 227(b)(1)(A).
19
           19.    On or about November 7, 2019, Plaintiff called into Defendant’s
20

21   company at phone number (210) 520-6400. Plaintiff spoke with Defendant’s
22
     representative who identified himself as “Jamie” with “unique ID U328311,”
23
     identified herself with her personal information, and requested that Defendant cease
24

25
     calling Plaintiff’s cellular phone.


                                              -5-
              Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 6 of 10




           20.    During the conversation, Plaintiff stated her name and Defendant’s
1

2    Representative stated that such name had already come up in its system, presumably
3
     because of the system’s caller identification technology. Nonetheless, Plaintiff gave
4
     Defendant her social security number and answered a security question, in order to
5

6
     assist Defendant in accessing her accounts. In response, Defendant’s representative

7    stated: “Ok, I see you’re calling in reference to your Chase Freedom card ending in
8
     3349.”
9
           21.    Ms. Garcia immediately asked for Defendant to stop calling her cell
10

11   phone. The request was acknowledged by Defendant’s representative, who

12   unabashedly answered that he removing her cell phone number was not possible
13
     because she owed a debt to Chase.
14
           22.    By clearly informing Defendant she did not want calls on her cell
15

16   phone, on September 12, 2019 Plaintiff revoked any consent, explicit, implied, or

17   otherwise, Defendant may have had to call her cellular telephone with an automatic
18
     telephone dialing system.
19
           23.    Despite Plaintiff’s request to cease, Defendant placed autodialed calls
20
     to Plaintiff after September 12, 2019.
21

22         24.    Despite Plaintiff’s request that Defendant cease placing collection calls

23   to Plaintiff with an automatic telephone dialing system, Defendant continued to
24
     place at least one hundred eighty-eight (188) telephone calls, as much as 5 calls per
25
     dsay, using an automatic telephone dialing system to Plaintiff’s cellular telephone.
                                              -6-
             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 7 of 10




     The repeated contacts were made with the expectation that Plaintiff would succumb
1

2    to Defendant’s harassing behavior and ultimately make a payment, despite her
3    inability to pay.
4
         FIRST CAUSE OF ACTION -NEGLIGENT VIOLATIONS OF THE
5         TELEPHONE CONSUMER PROTECTION ACT - 47 U.S.C. § 227
6
           25.     Plaintiff repeats and incorporates by reference into this cause of action
7
     the allegations set forth above at Paragraphs 1-24.
8

9
           26.     The foregoing acts and omissions of Defendant constitute numerous

10   and multiple negligent violations of the TCPA, including but not limited to each and
11
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.
12
           27.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
13

14   seq., Plaintiff is entitled to an award of $500.00 in statutory damages, for each and

15   every violation, pursuant to 47 U.S.C. §227(b)(3)(B).
16
           28.     Plaintiff is also entitled to injunctive relief prohibiting such conduct in
17
     the future.
18

19       SECOND CAUSE OF ACTION - KNOWING AND/OR WILLFUL
      VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
20                       47 U.S.C. § 227 et. seq.
21
           29.     Plaintiff repeats and incorporates by reference into this cause of action
22

23   the allegations set forth above at Paragraphs 1-24.

24         30.     The foregoing acts and omissions of Defendant constitute numerous
25
     and multiple knowing and/or willful violations of the TCPA, including but not

                                               -7-
             Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 8 of 10




     limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
1

2    seq.
3           31.     As a result of Defendant’s knowing and/or willful violations of 47
4
     U.S.C. § 227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
5
     for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
6
     227(b)(3)(C).
7

8           32.     Plaintiff is also entitled to seek injunctive relief prohibiting such
9    conduct in the future.
10
                        THIRD CAUSE OF ACTION
11            DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
                      COLLECTION PRACTICES ACT
12
                          CA CIV CODE § 1788.17
13
            33.     Plaintiff repeats and incorporates by reference into this cause of action
14
     the allegations set forth above at Paragraphs 1-24.
15

16          34.     Defendant violated the RFDCPA based on the following:
17                a. Defendant violated the §1788.17 of the RFDCPA by continuously
18
                    failing to comply with the statutory regulations contained within the
19
                    FDCPA, 15 U.S.C. § 1692 et seq.
20

21
                                    PRAYER FOR RELIEF

22          WHEREFORE, Plaintiff, Jennifer Garcia, respectfully requests judgment be
23
     entered against Defendant, JPMorgan Chase Bank, N.A., for the following:
24

25


                                               -8-
                 Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 9 of 10




                                   FIRST CAUSE OF ACTION
1

2           35.      For statutory damages of $500.00 multiplied by the number of
3
     negligent violations of the TCPA alleged herein: one hundred eighty-eight (188) for
4
     a total of ninety-four thousand dollars ($94,000.00); and
5

6
            36.      Actual damages and compensatory damages according to proof at time
     of trial.
7
                                 SECOND CAUSE OF ACTION
8

9           37.      For statutory damages of $1,500.00 multiplied by the number of
10
     knowing and/or willful violations of TCPA alleged herein: one hundred eighty-eight
11
     (188) for a total of two hundred eighty-two thousand dollars ($282,000.00); and,
12

13
            38.      Actual damages and compensatory damages according to proof at time
     of trial;
14
                                    THIRD CAUSE OF ACTION
15

16          39.      Declaratory judgment that Defendant’s conduct violated the Rosenthal

17   Fair Debt Collection Practices Act;

18          40.      Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt

19   Collection Practices Act, Cal. Civ. Code §1788.30(b);

20          41.      Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair

21   Debt Collection Practices Act, Cal. Civ Code § 1788.30(c), and;

22          42.      Actual damages and compensatory damages according to proof at time

23   of trial.

24

25


                                              -9-
                 Case 4:20-cv-05643-KAW Document 1 Filed 08/13/20 Page 10 of 10




1                                ON ALL CAUSES OF ACTION
2           43.      Actual damages and compensatory damages according to proof at time
3    of trial;
4           44.      Costs and reasonable attorneys’ fees, and;
5           45.      Any other relief that this Honorable Court deems appropriate.
6                                       JURY TRIAL DEMAND
7           46.      Plaintiff demands a jury trial on all issues so triable.
8                                               RESPECTFULLY SUBMITTED
9
        Dated: August 13, 2020                  By: /s/ Carlos C. Alsina-Batista
10
                                                Carlos C. Alsina-Batista
11                                              CA Bar No. 327286
                                                Attorney for Plaintiff, Jennifer Garcia
12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                 - 10 -
